DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. 
On pages 6-7, applicant argues that the combination of Carloff in view of Toshiyuki is improper in that Toshiyuki requires a thermosetting resin composition comprising methylated methylolmelamine and Carloff is not directed towards the same. Additionally, Toshiyuki teaches examples of polycarbonate sheets with thicknesses of about 4 mm and Carloff teaches polycarbonate thicknesses which are significantly smaller than that. 
The examiner notes that the combination as identified in the rejection does not require the thermosetting composition of Toshiyuki to be applied to the composite systems of Carloff. Rather the combination teaches the polycarbonate layer of Carloff to have a molecular weight of between 10,000 and 50,000, which overlaps with the claimed range, in order to have high strength and high melt flowability as taught by Toshiyuki. Additionally, both Carloff and Toshiyuki are directed towards laminates/composites for electronic devices (Carloff, Pg. 1, Paragraph [0002]; Toshiyuki, Pg. 1, Paragraph [0002]). Additionally, with respect to the thicknesses of the polycarbonate layers, it is noted that Carloff teaches this particular layer as having a thickness of between 20 to 3000 microns (0.02 to 3 mm) (Pg. 4, Paragraph [0064]) and Toshiyuki teaches this particular layer as having a thickness of 0.4 to 8 mm (Pg. 3, Paragraph [0039]). As such the ranges overlap and the examiner contends that the combination of Carloff in view of Toshiyuki is proper such that they teach overlapping fields in which a resin composition is applied to a polycarbonate base. 

The examiner first notes that one of ordinary skill in the art would recognize that a film or a sheet made from the polyblend, such as the composites formed in Carloff, would be considered a molded or extruded article. Additionally, Carloff teaches the methods of coextrusion in order to form the laminates (Pg. 4, Paragraph [0067]). Lastly, both Carloff and Jones are directed towards copolymers including methacrylate copolymers and styrene maleic anhydride copolymers. As such, the examiner contends that the combination of Carloff in view of Jones is proper such that both teach extruded articles comprising a methacrylate copolymer and styrene-maleic anhydride copolymer. 
Applicant lastly argues that none of the cited references teaches the newly presented limitation of the resin (A) having a glass transition temperature of 110°C or higher.
The examiner concedes in that the cited references fail to specifically teach the glass transition temperature as claimed, however, this feature additionally appears to be dependent on the method and materials for forming the synthetic resin layer. In particular, it appears as though the glass transition of the synthetic resin layer is dependent on the composition of the resins (a1) and (a2) in combination with additives and the method of mixing and extrusion as identified in the instant claims and in paragraphs [0023], [0027], [0043] and [0045]. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. MPEP 2112.01 (I & II)). In the instant case, the combination of Carloff in view of Jones teaches the chemical composition for forming the synthetic resin laminate as discussed in the rejection of claim 1 in the final rejection dated 1/21/2021. Additionally, Carloff appreciates the use of additives including phosphorus compounds and stearic acid as overlapping in the instant specification in paragraphs [0027] and [0045] (Pg. 3, Paragraph [0049]-[0053]). Additionally, the methods taught by Carloff and Jones of extrusion are taught by applicant’s specification in paragraph [0023] (Pg. 4, Paragraph [0067]). As such, the examiner contends that although the combination as taught in the rejection of claim 1 fails to teach a glass transition temperature of 110°C or greater, the combination teaches overlapping materials and the methods of forming the synthetic resin layer as discussed above and would, therefore, teach an overlapping range for the glass transition temperature as well. As such, the amendment fails to put the instant claims in condition for allowance and are being entered. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783